DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Objection to the Specification
The disclosure is objected to.  The 17 April 2020 amendment to the specification added incorrect filing date data.  The record shows that the mentioned Korean patent application was actually filed 26 October 2017.  Appropriate correction is required.

Objection to the Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  For evidence thereof note original paragraph [18] in the specification.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The claim can be read different ways.  Thus, it is indefinite.  For example, the claim can be read as a “connecting apparatus for a steam generator disposed between a steam generator and a flow mixing header”, which is nonsensical.
It is unclear whether a “steam generator” or whether a “connection apparatus” is “disposed between a steam generator and a flow mixing header”.
It is unclear whether both a steam generator and a flow mixing header are being positively recited.
Claims 2, 4, 5, 12, 14, and 15
The wording “the other surface of the base plate” lacks proper antecedent basis.
Claims 2 and 12
	The method phrase “adjusting a height” in an apparatus claim is unclear in its meaning.  
Claims 8 and 18
	The phrase “tightly attached” is unclear.  The dividing boundary between “tightly attached” and “not tightly attached” is unclear.

Claims 9 and 19
	The wording “the step generator” lacks proper antecedent basis.
Claim 11
	The term “reactor” is uncertain and confusing.  For example, it is not clear whether the recited reactor is a chemical reactor, a biological reactor, a nuclear reactor, or some other reactor.  The specification provides support for a nuclear reactor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-1406872 B1).
Lee (cited via IDS) teaches (e.g., Figure 4) a base plate (510) and a steam generator connecting portion (e.g., inner cylindrical section connected to plate 510).  The base plate has a through hole (which is bounded by the connecting portion).  The base plate is mounted on a flow mixing header (600).  The connecting portion allows an outlet of a steam generator (400) to be inserted and fastened thereto.  Lee also teaches 
Alternatively, Lee teaches (e.g., Figure 4) a base plate (510) and a steam generator connecting portion (e.g., inner cylindrical section connected to plate 510).  The base plate has a through hole (511).  The base plate is mounted on a flow mixing header (600).  The connecting portion allows an outlet of a steam generator (400) to be inserted and fastened thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1406872 B1) as applied to claims 1 and 11 above, and further in view of Lemesle (US 3,119,746).
Lemesle shows that it is well known in the art to use a height adjuster (7) for connecting conduits.  Modification of Lee to have included a height adjuster to ensure a proper spacing between the connecting apparatus and the steam generator, as suggested by Lemesle, would been obvious to one of ordinary skill in the art.
Claims 5-7 and 15-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1406872 B1) as applied to claims 1 and 11 above, and further in view Melito (US 2017/0184244) and Dirkin (US 4,684,280).
Melito shows that it is well known in the art to use a clevis fastening member (60, 50, 55) to connect conduits (10, 20).  Dirkin shows that it is well known in the art to have a clevis fastening member comprise a support member (2) provided as a pair (3, 4), and a fastening member (7).  Modification of Lee to have included a clevis fastening member to ensure a secure connection between the connecting apparatus and the steam generator, as suggested by Melito and Dirkin, would been obvious to one of ordinary skill in the art.

Claims 8 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1406872 B1) as applied to claims 1 and 11 above.
Claims 8 and 18
It is well known in the art to provide sealing to control fluid flow.  If not already inherent, then modification of Lee to have included a seal at the steam generator outlet to enhance fluid flow control would been obvious to one of ordinary skill in the art.  

Objection to the Abstract
The abstract of the disclosure is objected to because:
It exceeds 150 words. 
It includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long 

The wording “The connecting apparatus for a steam generator disposed between a steam generator and a flow mixing header and fastening the steam generator to the flow mixing header” is unclear.
The phrase “tightly fastened” is unclear.
Correction is required.  See MPEP § 608.01(b).

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Connector For Fastening A Steam Generator To A Flow Mixing Header In An Integral Nuclear Reactor".

Additional Comment
Claims 4 and 9-10, as best understood, have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of these claims (via an amendment) may necessitate a future prior art rejection thereof.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.






/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646